DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3 and 6-14 have been amended. Claims 2 and 5 have been cancelled. Claims 1, 3-4, 6-14 are pending the application to be examined upon their merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
35 USC 112 rejections
112(a), Written Description
It is acknowledged that the applicant has made amendments to claims 3, 6 and 7 to overcome lack of written description 112a rejections is acknowledged. However, upon further consideration of the amended claim language, rejections remain under 112a and are provided below for the Applicant’s convenience.

112(b), Indefinite language
	It is acknowledged that the applicant has made amendments to overcome the indefinite language rejections found in the claim(s). However, after further consideration of the amendments and previous claims, rejections remain under 112b and are provided below. 






Claims 1-2, 4, 6-7 and 12
It is acknowledged that Applicant has amended claim 1 to include subject matter from previously presented claim 5 which was not rejected previously under 35 USC 103a. Thus the previous rejection of being unpatentable  under Bouzit in view of Sumihiro is withdrawn.

Claim 9-10
	It is acknowledged that claims 9-10 are dependent on claim 1 (claim 9 depends on claim 1 and claim 10 on claim 9). Thus the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




MPEP 2161.01 I

Claim 1 recites, “a lockbox…and a door that, when opened allows access to the interior,…”,
The specification recites,

“[018] Apparatus and methods are provided for an enhanced security system. The apparatus may include a smart lock box. The lock box may have an interior, an exterior, and a door that, when opened, allows access to the interior.”

	This merely restates the function without providing sufficient detail or steps that describe  how to access to the interior of the lockbox.
 “a camera...taking a least a first picture of the interior immediately upon the opening…”,
The specification recites, 
“[020] The lock box may further include a camera. The camera may be used to take at least a first picture of the interior immediately upon the opening of the door of the lock box and a  second picture of the interior once the door has been closed. The lock box may additionally include a door sensor. The door sensor may be embedded on the door of the lock box, on a hinge of the door of the lock box, or on any other suitable location on the lock box. The door sensor may detect each time the door of the lock box is opened. The lock box may include an electronically-activated lock. The electronically-activated lock may be positioned on the door of the lock box. The electronically-activated lock may lock the lock box upon receipt of a message from an edge device. When the lock box is locked by the electronically-activated lock, the lock box may not be opened with a key.” 

This part of the specification merely restates the claim in that a picture is taken. The specification does not describe as to whether sensor is responsible for the camera to take the picture of the lock box interior or the steps to perform this feature are not described  such that one of ordinary skill in the art would know exactly what immediately is means in context of the claim. 

  “an electronically-activated lock…when the lock box is locked…, the lock box cannot be opened with a key”.


	Claim 8 recites, “…periodically checks an age…”
	Claim 12 recites, “…the edge computing device supports…”
	Claim 13 recites, “…identifying a denomination…”

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 3-4 and 6-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Means Plus Function
Claim 1 recites, ‘a light source”, claim 2 recites, “edging computing device” Claims 6, 7, 9, 11, 12 and 13 disclose “edge device”, claims 8 and 11, “the banking platform”
	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C 112 sixth paragraph, because the claim  limitation use generic placeholders, “a second robotic node”, that are couple with functional language, “acts”, without reciting sufficient structures to perform the with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
	These claim limitation invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C.112, second paragraph.
	Applicant may: 

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	 Amend the written description of the specification such that it expressly recites
what structure, material, or acts perform the entire claimed function, without
introducing any new matter (35 U.S.C. 132(a)); or
(c)	 Amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim,
without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
			(a) Amending the written description of the specification such that it expressly

recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.759d0 and MPEP 608.01(o) 2181. 

Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 1, “an electronically-activated lock…from the edged device.


“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)

Claims 1, 3-4 and 6-14    would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692